

116 HR 1974 IH: Mine Rescue Team Training Credit
U.S. House of Representatives
2019-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1974IN THE HOUSE OF REPRESENTATIVESMarch 28, 2019Mr. Horsford introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to permanently extend the mine rescue team training
			 credit.
 1.Short titleThis Act may be cited as the Mine Rescue Team Training Credit. 2.Permanent extension of mine rescue team training credit (a)In generalSection 45N of the Internal Revenue Code of 1986 is amended by striking subsection (e).
 (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2017. 